Case: 20-20635     Document: 00515976751         Page: 1     Date Filed: 08/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                August 12, 2021
                                  No. 20-20635                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   Anthony Ortiz,

                                                           Plaintiff—Appellant,

                                       versus

   Bryan Collier; Oscar Mendoza; Lorie Davis; Alisha
   Chiles; Erica V. Hopkins; Warden Robert D. Herrera;
   Assistant Warden J. C. Gonzales; Tommy Ybarra;
   Lakisha S. Murphy; M. Lewandowski; Brittney M.
   Tillev; A. Correll,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-3266


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20635      Document: 00515976751           Page: 2     Date Filed: 08/12/2021




                                     No. 20-20635


          Anthony Ortiz, Texas prisoner # 753367, appeals the district court’s
   dismissal, pursuant to 28 U.S.C. § 1915(g), of his 42 U.S.C. § 1983 action.
   Ortiz asserts that his life and health were placed in imminent danger by the
   prison’s failure to follow protocol for preventing the spread of COVID-19.
   For example, he alleges that two prison employees came into his cubicle
   without the proper personal protective equipment. Additionally, Ortiz
   asserts that prison officials mishandled or “manipulated” the grievance
   process, also placing his life in danger. Ortiz’s speculative and conclusory
   allegations are insufficient to make the showing required to avoid application
   of the three strikes bar under § 1915(g). See Banos v. O’Guin, 144 F.3d 883,
   884–85 (5th Cir. 1998).
          We do not consider Ortiz’s assertions, raised for the first time in this
   appeal via a motion for extraordinary relief, regarding the actions of a
   correctional officer on the day of and after the district court’s dismissal of his
   original complaint; nor do we consider the prison’s handling of his later
   grievance on the subject. See Leverette v. Louisville Ladder Co., 183 F.3d 339,
   342 (5th Cir. 1999).
          Ortiz is again reminded that, because he has accumulated at least three
   strikes under § 1915(g), he is barred from proceeding in forma pauperis in any
   civil action or appeal filed while he is incarcerated or detained in any facility
   unless he is under imminent danger of serious physical injury. Banos, 144
   F.3d at 884. He is also warned that, regardless of the § 1915(g) bar, any
   frivolous, repetitive, or otherwise abusive filings that he files will invite the
   imposition of additional sanctions, which may include dismissal, monetary
   sanctions, or restrictions on his ability to file pleadings in this court or any
   court subject to this court’s jurisdiction.
          AFFIRMED;           MOTION           DENIED;        REMINDED          OF
   THREE STRIKES BAR; ADDITIONAL SANCTION WARNING
   ISSUED.



                                           2